Case 2:19-cv-02056-JCM-BNW Document 26
                                    25 Filed 06/01/20
                                             05/28/20 Page 1 of 4
Case 2:19-cv-02056-JCM-BNW Document 26
                                    25 Filed 06/01/20
                                             05/28/20 Page 2 of 4
Case 2:19-cv-02056-JCM-BNW Document 26
                                    25 Filed 06/01/20
                                             05/28/20 Page 3 of 4




    June 1
Case 2:19-cv-02056-JCM-BNW Document 26
                                    25 Filed 06/01/20
                                             05/28/20 Page 4 of 4
